Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the interest of clarity and compact prosecution, the examiner would like to note that the additions of the limitations of the lamps being arranged in parallel linear stripes and the pre-heated region being greater than the portion of the feed material corresponding to the pre-defined pattern, heat-treating, and other limitations which were not included in the previous set of claims prior to amendments are being considered as changing the scope of the claims, therefore this rejection is final.
Claims 13-15, 17, 22-24, and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Ng (US-20170021419) in view of Maekawa (US-2004175451) and Swaminathan (US-20160379851).
Regarding claim 13, Ng teaches:
An additive manufacturing system ([0031]; Fig. 1, #100) comprising: 
a platform to support an object to be fabricated ([0031]; Fig. 1, #102); 
a dispenser to deliver a plurality of layers of a feed material over the platform, referred to as a feed delivery system ([0031]); 
an energy source configured to generate an energy beam to impinge an outermost layer of the feed material, the energy source configured to scan the energy beam along a first axis ([0063]; [0065]; Fig. 1, #160); 
a plurality of independently controllable lamps positioned over the platform to heat a plurality of zones of the outermost layer of the feed material, each lamp configured to heat a different zone ([0057 – 0059]; Fig. 2, #155a-e); 
a motor configured to generate relative motion between the plurality of independently controllable lamps and the platform along a second axis perpendicular to the first axis ([0065]); and 
a controller configured to store digital data representing a pre-defined pattern that corresponds to the object to be fabricated, and coupled to the energy source to cause the energy beam to fuse a portion of the feed material in the pre-defined pattern ([0063]; [0067]; [0070]).

Ng does not teach:
wherein the plurality of independently controllable lamps are arranged in a first linear array and a second linear array such that the zones are arranged in at two parallel linear stripes along the first axis;
wherein lamps of a first array are positioned and configured to pre-heat zones in a first stripe of the two parallel stripes that is positioned before the laser beam along a second axis perpendicular to the first axis, and lamps of the 
wherein the controller is configured to cause the plurality of independently controllable lamps to selectively pre-heat prior to fusing the portion or heat-treat after fusing the portion a region of the outermost layer that includes the pre-defined pattern, the region being greater than the portion of the feed material corresponding to the pre-defined pattern and less than an entire outermost layer of feed material.

However, Maekawa, in a similar field of endeavor, a three-dimensional manufacturing device, teaches:
wherein the plurality of independently controllable lamps are arranged in a first linear array and a second linear array such that the zones are arranged in at two parallel linear stripes along the first axis ([0029]; Fig. 1, #33 and #34);
wherein lamps of a first array are positioned and configured to pre-heat zones in a first stripe of the two parallel stripes that is positioned before the laser beam along a second axis perpendicular to the first axis, and lamps of the second array are positioned and configured to heat-treat zones in a second stripe of the two parallel stripes that is positioned after the laser beam along the second axis. While Maekawa does not explicitly teach a laser beam, it does teach the lamps being arranged on both sides of the dispenser ([0044] – [0049]; Fig. 1), which has a laser beam centralized on it in Ng, therefore combining the two 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the array of lamps of Ng to incorporate the teachings of Maekawa and arrange them in two parallel linear stripes on both sides of the dispenser and laser beam. The purpose, as stated by Maekawa, being because the ejection head(s) for the support material are located between…and respective ultraviolet-ray irradiation devices leakage light or reflected light hardly irradiates the ejection head, so that clogging of the nozzles of the ejection head can be prevented ([0052]).

Ng in view of Maekawa does not teach:
wherein the controller is configured to cause the plurality of independently controllable lamps to selectively pre-heat prior to fusing the portion or heat-treat after fusing the portion a region of the outermost layer that includes the pre-defined pattern, the region being greater than the portion of the feed material corresponding to the pre-defined pattern and less than an entire outermost layer of feed material.

However, Swaminathan, in a similar field of endeavor, an additive manufacturing system, teaches:
wherein the controller is configured to cause the plurality of independently controllable lamps to selectively heat a portion of the outermost layer that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the array of lamps of Ng in view of Maekawa to incorporate the teachings of Swaminathan and have them selectively heat portions that are less than the entire layer of material. The purpose, as stated by Swaminathan, being to selectively sinter desired portions of the layer of feed material ([0045], lines 4-6).

Regarding claim 14, Ng in view of Maekawa and Swaminathan teaches the limitations of claim 13, which claim 14 depends on. Ng further teaches:
comprising a support that holds the energy source and the plurality of independently controllable lamps ([0060]; Fig. 2, #150), although the support isn’t stated to hold the energy source, it is obvious from the figure, even if it was not obvious from the figure, it would be obvious to one of ordinary skill in the art to have the support holding the lamps also support the energy source, and the motor is configured to create relative motion between the platform and the support ([0065]).


Regarding claim 15, Ng in view of Maekawa and Swaminathan teaches the limitations of claim 14, which claim 15 depends on. Ng further teaches:
wherein the energy source comprises a laser to generate a laser beam and a mirror configured to direct the laser beam from the laser along the first axis, and wherein the laser and the mirror are supported by the support, as shown by the modification in claim 14 ([0067]; Fig. 1, #165). This would have been obvious from a simple rearrangement of parts in the absence of unexpected results.

In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950) 

Shifting the location of an element would not have modified the operation of device. In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975) The particular placement of an element was held to be obvious. 

It has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400.

Regarding claim 17, Ng in view of Maekawa and Swaminathan teaches the limitations of claim 13, which claim 17 depends on, but the zones that are not part of the pattern being heated to a lower temperature, however, Swaminathan further teaches:
wherein the controller is configured such that zones that do not include voxels of the pre-defined patterned are not heated by the plurality of independently controllable lamps or are heated to a lower temperature than 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lamp heating of Ng in view of Maekawa and Swaminathan to further incorporate the teachings of Swaminathan and have the regions outside of the desired pattern on the layer heated to a second lower temperature. The purpose, as stated by Swaminathan, being to selectively sinter desired portions of the layer of feed material ([0045], lines 4-6).

Regarding claim 22, Ng in view of Maekawa and Swaminathan teaches the limitations of claim 13, which claim 22 depends on. Ng further teaches:
wherein each zone of the plurality of zones is ten to fifty times larger than a spot size of the energy beam on the outermost layer of feed material ([0066]), the zone size is not exactly described but the art discussed changing the spot size so it would be obvious to one of ordinary skill in the art to make the spot size at least ten times smaller than each zone size.

Regarding claim 23, Ng in view of Maekawa and Swaminathan teaches the limitations of claim 13, which claim 23 depends on. Ng further teaches:
wherein each zone is about 10 mm across, the art does not describe the exact size of the zones but changing the heating zone size/shape would be obvious to one of ordinary skill in the art, in the absence of unexpected results. 
In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). The court held that the configuration of the claimed container was found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. 

It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.

Regarding claim 24, Ng in view of Maekawa and Swaminathan teaches the limitations of claim 13, which claim 24 depends on. Ng further teaches:
wherein the plurality of independently controllable lamps comprise infrared lamps, the art uses infrared lamps so it would be obvious to one of the ordinary skill in the art to use those infrared lamps as the plurality of lamps.

Regarding claim 28, Ng in view of Maekawa and Swaminathan teaches the limitations of claim 13, which claim 28 depends on. Ng further teaches:
wherein the controller is configured to cause the plurality of independently controllable lamps to heat one or more zones that include voxels of the pre-defined patterned to a first temperature, referred to as a third temperature, that is 

Regarding claim 29, Ng in view of Maekawa and Swaminathan teaches the limitations of claim 28, which claim 29 depends on. Ng further teaches:
Wherein the first temperature is above a temperature at which the feed material undergoes necking ([0027 - 0028]).

Regarding claim 30, Ng in view of Maekawa and Swaminathan teaches the limitations of claim 29, which claim 30 depends on. Ng further teaches:
wherein the first temperature is above a temperature at which the feed material undergoes caking ([0028]).

Regarding claim 31, Ng in view of Maekawa and Swaminathan teaches the limitations of claim 30, which claim 31 depends on. Ng further teaches:
wherein the controller is configured to cause the plurality of independently controllable lamps to heat one or more zones that do not include voxels of the pre-defined patterned to a third temperature that is below a temperature at which the feed material undergoes caking ([0028 – 0029]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ng (US-20170021419) in view of Maekawa (US-2004175451) and Swaminathan (US-20160379851), as applied to claim 13 above, and further in view of Das (US-20160221262).
Regarding claim 20, Ng in view of Maekawa and Swaminathan teaches the limitations of claim 13, which claim 20 depends on, but does not teach a first and second lamp heating a first and second region respectively, and the regions overlap, however, Das, in a similar field of endeavor, an additive manufacturing system, teaches:
wherein a first lamp of the plurality of independently controllable lamps is directed towards a first zone, and a second lamp of the plurality of independently controllable lamps is directed towards a second zone, and wherein the first zone and the second zone partially overlap, the art teaches the concept of adjacent heat zones overlapping ([0502 – 0503]), which, in the absence of unexpected results, can be applied to the separate lamps in the array of lamps from claim 13.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lamp heating of Ng in view of Maekawa and Swaminathan to incorporate the teachings of Das and have a first lamp heat a first region, a second lamp heat a second region, and have the regions overlap. The purpose, as stated by Das, being so that screening resolutions within the homogenous transition at low exposure times may be homogenous layers with uniform thickness at high exposure times ([0503]).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Ng (US-20170021419) in view of Maekawa (US-2004175451) and Swaminathan (US-20160379851), as applied to claim 13 above, and further in view of Das (US-20160221262).
Regarding claim 26, Ng in view of Maekawa and Swaminathan teaches the limitations of claim 25, which claim 26 depends on, but does not teach a first and second lamp heating a first and second region respectively, and the regions overlap, however, Das, in a similar field of endeavor, an additive manufacturing system, teaches:
wherein a first lamp of the first array is directed towards a first zone, and a second lamp of the first array is directed towards a second zone, and wherein the first zone and the second zone partially overlap. The art teaches the concept of adjacent heat zones overlapping ([0502 – 0503]), which, in the absence of unexpected results, can be applied to the separate lamps in the array of lamps from claim 13.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lamp heating of Ng in view of Maekawa and Swaminathan to incorporate the teachings of Das and have a first lamp heat a first region, a second lamp heat a second region, and have the regions overlap. The purpose, as stated by Das, being so that screening resolutions within the homogenous transition at low exposure times may be homogenous layers with uniform thickness at high exposure times ([0503]).

Response to Arguments
Applicant's arguments filed 12/03/2020, regarding Swaminathan (US-20160379851) and Ng (US-20170021419) have been fully considered but they are not persuasive. 
Regarding applicants first argument, that Swaminathan can’t be used to modify the lamps from Ng because they are used for sintering and not pre-heating, this argument is not persuasive. Swaminathan clearly states that the lamps may be used to preheat areas of the build material ([0036]).
Regarding applicants second argument, that the combination of Ng with Swaminathan would not have been obvious because Ng teaches heating the build layer at a uniform temperature, this argument is not persuasive. First of all, Ng states that the heat lamps may potentially radiate heat non-uniformly ([0059], showing that this is a possibility even within Ng, the primary reference. Secondly, Swaminathan provides explicit motivation to heat specific parts of the build material, as shown above in the rejections, thus the combination is proper. 

Applicant’s arguments, see applicant arguments/remarks page 6, filed 12/03/2020, with respect to the rejection of claim 13 under Ng (US-20170021419) in view of Swaminathan (US-20160379851) and Ng 644 (US-20170072644) state that Ng 644 is not proper prior art because it is owned by the same applicant as the instant application. There is no showing on EAST or espacenet that this is true, and if this point were to be argued further the examiner would request proof. However, in the interest of compact prosecution, this argument is being considered persuasive. Therefore, the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384.  The examiner can normally be reached on M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748